      Case 1:21-cr-00030-HYJ ECF No. 18, PageID.33 Filed 04/01/21 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


 UNITED STATES OF AMERICA,

         Plaintiff,
                                                          Hon. Hala Y. Jarbou
 v.
                                                          Case No. 1:21-cr-00030
 GREGORY LEE CARTER, JR.,

       Defendant.
 ________________________________/
                                      ORDER


        Defendant is remanded to the custody of the United States Marshal pending

trial. If circumstances change and defendant wishes to address detention, he may

file a motion with the Court.

        Accordingly, IT IS ORDERED that defendant is committed to the custody of

the Attorney General pending trial.

        IT IS FURTHER ORDERED that defendant shall avoid all contact and

communication, directly or indirectly, with the minor child listed in the Indictment

as Child 1.

        DONE AND ORDERED on April 1, 2021.




                                              /s/ Phillip J. Green
                                             PHILLIP J. GREEN
                                             United States Magistrate Judge
